                     UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF MISSISSIPPI
                           NORTHERN DIVISION

NICHOLAS MCLIN                                          PETITIONER

VS.                               CIVIL ACTION NO. 3:19CV479TSL-LRA

ANDERSON JOHNSON                                        RESPONDENT

                                ORDER

      This cause came on this date to be heard upon the report and

recommendation of United States Magistrate Judge Linda R.

Anderson, and the court, having fully reviewed the report and

recommendation entered in this cause on February 18, 2020, and no

objection having been filed and being duly advised in the

premises, finds that said report and recommendation should be

adopted as the opinion of this court.

      IT IS, THEREFORE, ORDERED that the report and recommendation

of United States Magistrate Judge Linda R. Anderson entered on

February 18, 2020, and the same is hereby adopted as the finding

of this court.   Accordingly, the petition for writ of habeas

corpus, filed pursuant to § 2254, is hereby dismissed and

petitioner’s motion for judgment on the pleadings is denied.

      It is further ordered that a certificate of appealability is

denied.   Petitioner has failed to demonstrate that “jurists of

reason would find it debatable whether the petition states a valid

claim of the denial of a constitutional right.”   Slack v.
McDaniel, 529 U.S. 473, 484, 120 S. Ct. 1595, 146 L. Ed. 2d 542

(2000).

     A separate judgment will be entered in accordance with Rule

58 of the Federal Rules of Civil Procedure.

     SO ORDERED this 18th day of March, 2020.



                   /s/Tom S. Lee_________________
                   UNITED STATES DISTRICT JUDGE




                                2
